DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-16 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-16 are in condition for allowance because the prior art does not teach or suggest a cylindrical secondary battery comprising: a jelly-roll type electrode assembly; a cylindrical battery case configured to receive the jelly roll type electrode assembly and an electrolytic solution, the cylindrical battery case having a crimping part at an open upper end thereof; a cap assembly located on the open upper end of the cylindrical battery case; and a protective layer, made of a material that exhibits high thermal conductivity, is formed on at least a portion of an inner surface of the cylindrical battery case, including the crimping part.
	The closest prior art is considered to be Moriwaki et al. (US 2002/0197529 A1) which is cited on Applicant’s Information Disclosure Statement of 1/7/2020. Moriwaki et al. teach a cylindrical secondary battery comprising a metal casing and an anti-corrosion layer formed integrally on an inner wall of the metal casing. Moriwaki et al. however do not teach or suggest the anti-corrosion layer being formed on a crimped part as Applicant has claimed.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724